

EXECUTION COPY AMENDED
AND RESTATED FEE LETTER
 
October 23, 2007
 
Navistar Financial Securities Corporation
Navistar Financial Corporation
c/o Navistar Financial Corporation
425 North Martingale Road
Suite 1800
Schaumburg, IL 60173
 
Re: Navistar Financial Dealer Note Master Trust, Series 2000-WC
 
Ladies and Gentlemen:
 
Reference is made to (i) the Amended and Restated Fee Letter dated May 26, 2006
(as amended, restated, supplemented or otherwise modified prior to the date
hereof, the "Original Fee Letter"), among Navistar Financial Securities
Corporation ("NFSC"), Navistar Financial Corporation ("NFC"), Bank of America,
National Association and The Bank of Nova Scotia, (ii) the Amended and Restated
Certificate Purchase Agreement dated as of December 27, 2004, (as amended,
restated or otherwise modified from time to time, the "Certificate Purchase
Agreement") among NFSC, as Seller (the "Seller"), NFC, as Servicer (the
"Servicer"), Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty
Street Funding LLC (f/k/a Liberty Street Funding Corp.), as a Conduit Purchaser,
The Bank of Nova Scotia, as a Managing Agent and as a Committed Purchaser, Bank
of America, National Association, as Administrative Agent (the "Administrative
Agent"), and Bank of America, National Association, as a Committed Purchaser and
a Managing Agent and (iii) the Amendment and Waiver to Amended and Restated
Certificate Purchase Agreement dated as of October 23, 2007 (the "October2007
Amendment"), by and among the parties referenced in clause (ii) above. In
connection with the execution of the October 2007 Amendment and the amendments
and waiver to the Certificate Purchase Agreement effectuated thereby, the
parties hereto wish to amend and restate the Original Fee Letter as set forth
herein. Capitalized terms used herein and not defined herein shall have the
meanings assigned to them in the Certificate Purchase Agreement or the Series
Supplement (as defined in the Certificate Purchase Agreement). This letter is
the Fee Letter referred to in the Certificate Purchase Agreement and replaces in
its entirety the fee letter previously executed among the parties hereto dated
as of May 26, 2006.
 
1. Program Rate; Non-Use Fee Rate. For purposes of the Certificate Purchase
Agreement, the "Program Rate" and the "Non-Use Fee Rate" shall mean, on any day,
the rate determined by reference to the table set forth immediately below.

E-381

--------------------------------------------------------------------------------



Tier
Program Rate
Non-Use Fee
Rate
Tier 1 Rating
40.0 bps
25.0 bps
Tier 2 Rating
50.0 bps
32.5 bps
Tier 3 Rating
75.0 bps
50.0 bps



 
"Tier 1 Rating" means that the long-term senior unsecured debt of Navistar
Financial Corporation is rated Ba3 or higher by Moody's and BB- or higher by
S&P, or if neither Moody's nor S&P rates the long-term senior unsecured debt of
Navistar Financial Corporation but both rate the long-term unsecured debt of
Navistar International Corporation, the long-term senior unsecured debt of
Navistar International Corporation is rated Ba3 or higher by Moody's and BB- or
higher by S&P.
 
"Tier 2 Rating" means that the long-term senior unsecured debt of Navistar
Financial Corporation is rated by either (but not both) of Moody's and S&P and
is rated Ba3 or higher if rated by Moody's or BB- or higher if rated by S&P, or
if neither Moody's nor S&P rates the long-term senior unsecured debt of Navistar
Financial Corporation but either (but not both) rate the long-term unsecured
debt of Navistar International Corporation, the long-term senior unsecured debt
of Navistar International Corporation is rated Ba3 or higher if rated by Moody's
or BB- or higher if rated by S&P.
 
"Tier 3 Rating" means (x) neither Moody's nor S&P rates the long-term senior
unsecured debt of either Navistar Financial Corporation or Navistar
International Corporation or (y) the long-term senior unsecured debt of either
Navistar Financial Corporation or Navistar International Corporation is rated
lower than Ba3 by Moody's or is rated lower than BB-by S&P.
 
2.  Non-Use Fee. Each of the Seller and the Servicer agree that the Non-Use Fee
(defined below) shall be payable in accordance with the terms of the Certificate
Purchase Agreement and the Series Supplement.
 
"Non-Use Fee" means, with respect to any Distribution Period, a monthly
commitment fee with respect to such Distribution Period (or portion thereof)
falling in the Revolving Period equal to the product of (x) 1/12 of the weighted
average of the Non-Use Fee Rates applicable over such Distribution Period times
(y) the remainder of (1) the daily average of the Maximum Funded Amount in
effect for such Distribution Period multiplied by 102% minus (2) the daily
average Funded Amount for such Distribution Period.
 
The Non-Use Fee shall accrue based upon the number of days in the related
Distribution Period (or applicable portion thereof) and a year of 360 days.
 
3.   Notwithstanding Section 4.04(a) of the Series Supplement, all fees payable
to the Administrative Agent or Bank of America as a Managing Agent or any
Purchaser within the KHFC Purchaser Group pursuant to the Certificate Purchase
Agreement or any other Series Document shall be paid to account #XXXXXX XXXXXXX,
ABA# 026 009 593, titled

E-382

--------------------------------------------------------------------------------


 
"GSF Wire Clearing Account", reference "Navistar", attention: Edy Kennedy, or to
such other account as may be designated by the Administrative Agent.
 
4.   Notwithstanding Section 4.04(a) of the Series Supplement, all fees payable
to BNS as a Managing Agent or any Purchaser within the Liberty Street Purchaser
Group pursuant to the Certificate Purchase Agreement or any other Series
Document shall be paid to The Bank of Nova Scotia-New York Agency, account
#XXXX-XX, ABA#026-002532, titled "Liberty Street Funding Corp.," or to such
other account as may be designated by The Bank of Nova Scotia, as Managing Agent
for the Liberty Street Purchaser Group.
 
5.  All fees payable hereunder to the Purchasers shall be paid prorata between
the Purchaser Groups based upon their respective Funded Amounts.
 
The Seller and the Servicer also jointly and severally agree to pay all
reasonable legal
and other out-of-pocket (due diligence related) expenses of the Administrative
Agent and the Managing Agents incurred in connection with the transaction, and
any subsequent amendments or waivers related thereto, including the fees and
expenses of counsel to the Administrative Agent and the Managing Agents.
 
[SIGNATURE PAGE FOLLOWS]

E-383

--------------------------------------------------------------------------------


 
If you are in agreement with the foregoing, please sign and return a counterpart
of this letter.
 
Very truly yours,
 
BANK OF AMERICA, NATIONAL
ASSOCIATION, as Administrative Agent and Managing Agent for the KHFC
Purchaser Group
 
By:      /s/ WILLEM VAN BEEK
Name:      Willem Van Beek
Title:        Principal


 
THE BANK OF NOVA SCOTIA, as Managing Agent for the Liberty Sheet Purchaser Group
By:       /s/ MOHAMED WALJI
Name:       Mohamed Walji
Title:         Director




 
AGREED AND ACCEPTED:
 
NAVISTAR FINANCIAL SECURITIES CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:       John V. Mulvaney, Sr.
Title:         V.P. CFO & Treasurer




NAVISTAR FINANCIAL CORPORATION


By:      /s/ JOHN V. MULVANEY, SR.
Name:       John V. Mulvaney, Sr.
Title:         V.P. CFO & Treasurer

 
E-384

--------------------------------------------------------------------------------

